          Case 3:12-cv-00489-MMD-CLB Document 102 Filed 04/20/20 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                              ***

6     STEVEN KINFORD,                                 Case No. 3:12-cv-00489-MMD-CLB

7                                     Petitioner,                 ORDER
            v.
8
      BRIAN E. WILLIAMS, et al.,
9
                                   Respondents.
10

11         Good cause appearing, Respondents’ third unopposed Motion for Enlargement of

12   Time (ECF No. 101) is granted. Respondents have until April 22, 2020, to file a reply in

13   support of the Motion to Dismiss (ECF No. 92).

14         DATED THIS 20th day of April 2020.

15

16
                                              MIRANDA M. DU
17                                            CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
